Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed on 12/02/2021, with respect to the 102 rejection of claims 1-9 and 12 and 103 rejection of claims 13-14 have been fully considered and are persuasive.  The 102 rejection of claims 1-9 and 12 and 103 rejection of claims 13-14 have been withdrawn. 
Allowable Subject Matter
Claims 1-9 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the amendments and remarks filed on 12/02/2021 have obviated the rejections of record. Accordingly, claims 1-9 and 12-18 are allowable over the prior art. With regard to EP2808545 cited in the IDS, it should be mentioned that a shear pin doesn’t necessarily have to be shrink fitted, as it can use other methods of coupling, such as threads. Moreover, applicants’ specification (see [0002]) defines a powertrain as: “powertrains convert a low speed rotation of a wind powered rotor hub to a higher speed rotation of an input shaft for an electric generator”, hence specifically defining a hub as a separate element that the powertrain. At least for these reasons, the cited prior art, although having been used by other offices, doesn’t disclose each and every element of the claims and it would not have been obvious to one of ordinary skill in the art before the effective filing date of the application, nor any motivation, to modify the prior art for the deficiencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745